Citation Nr: 0610090	
Decision Date: 04/06/06    Archive Date: 04/13/06	

DOCKET NO.  04-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungal infection of the skin. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized by memory loss. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder. 

6.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  That decision, in the form of a Supplemental Statement 
of the Case (SSOC), denied entitlement to service connection 
for a fungal infection of the skin, a psychiatric disability, 
to include post-traumatic stress disorder, memory loss, a 
respiratory disorder, and bilateral hearing loss, 
notwithstanding the denial of those same issues by a February 
2000 Board decision.  At the same time, the RO granted 
service connection (and a noncompensable evaluation) for 
irritable bowel syndrome, effective from December 2, 1993, 
the date of receipt of the veteran's claim for service 
connection.  A May 2005 Board decision found the November 
2002 SSOC to be a decision that was properly appealed.

This case was previously before the Board in February 2000 
and May 2005, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

For reasons which will become apparent, the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for an acquired 
psychiatric disorder (to include a post-traumatic stress 
disorder) and memory loss are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part. 


FINDINGS OF FACT

1.  In a decision of August 1994, the RO denied entitlement 
to service connection for bilateral hearing loss; an appeal 
was not timely perfected on this issue.

2.  In a decision of February 2000, the Board denied 
entitlement to service connection for a fungal infection of 
the skin and a respiratory disorder; the decision was not 
appealed.  

3.  Evidence submitted since the time of the February 2000 
Board decision does not bear directly and substantially upon 
the specific matters under consideration with respect to the 
claims for service connection for a fungal infection of the 
skin or bilateral hearing loss.

4.  Evidence submitted since the time of the Board's February 
2000 decision denying entitlement to service connection for a 
chronic respiratory disorder is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  The preponderance of the evidence is against a finding 
that the veteran suffers from a chronic respiratory disorder 
that is related to service.

6.  The veteran's irritable bowel syndrome is not more than 
mild in severity, as characterized by a disturbance of bowel 
function and occasional episodes of abdominal distress.




CONCLUSIONS OF LAW

1.  The August 1994 decision of the RO denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (1995); 38 C.F.R. § 20.1103.

2.  Since the time of the August 1994 RO decision, the 
veteran has submitted no new or material evidence sufficient 
to reopen his previously denied claim of service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The decision of the Board in February 2000 denying 
entitlement to service connection for a fungal infection of 
the skin, bilateral hearing loss, and a respiratory disorder 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100.

4.  Since the time of the February 2000 Board decision, the 
veteran has submitted no new or material evidence sufficient 
to reopen his previously denied claim of service connection 
for a fungal infection of the skin.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  Evidence submitted since the February 2000 denial of the 
claim for service connection for a chronic respiratory 
disorder is new and material, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

6.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for a compensable evaluation for irritable 
bowel syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, in correspondence of February 2001, December 
2001 and June 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection and the need 
for new and material evidence, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.  These letters did not 
specifically notify the veteran that a disability rating 
would be assigned if service connection was granted.

The veteran and his representative were also provided with a 
copy of the appealed November 2002 decision (in the form of a 
Supplemental Statement of the Case (SSOC), November 2003 and 
October 2005 Statements of the Case (SOC), and an October 
2005 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, including the rating criteria for establishing a 
higher evaluation for irritable bowel syndrome.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the 
reasons for the determinations made on his claims.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support his claims, and told him what was 
needed to achieve the benefit he was seeking..

The Board finds that letters, SOC's, and SSOC's adequately 
advised the veteran of what was necessary to entitlement to 
the benefits he is seeking, including entitlement to a higher 
rating for irritable bowel syndrome, as well as the 
distribution of duties in obtaining pertinent evidence.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claims.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claims poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).


Factual Background

Service connection for hearing loss was denied by an August 
15, 1994 rating decision because the veteran's hearing was 
within normal limits for VA purposes.  A notice of 
disagreement was received on August 15, 1995, and an SOC was 
issued on September 19, 1995.  

At the time of the aforementioned decision in February 2000, 
the Board denied entitlement to service connection for a 
chronic respiratory disorder, essentially on the basis that 
any respiratory complaints in service were acute and 
transitory in nature, and resolved without residual 
disability.  The Board further concluded that, as of the time 
of its decision, the veteran had failed to present any 
evidence that he currently suffered from a chronic 
respiratory disorder.  In that same decision, the Board 
denied entitlement to service connection for a fungal 
infection of the skin, essentially on the basis that no such 
chronic disability was shown during the veteran's period of 
active military service, or at any time thereafter.  The 
Board also remanded the hearing loss issue for the RO to 
clarify the procedural question of whether the substantive 
appeal had been timely filed on that issue.  The Board 
remanded that issue for the same reason again in April 2003 
as the prior instructions on that issue had not been carried 
out.  In November 2003, the veteran was advised that he had 
not filed a timely substantive appeal to the August 1994 
rating decision.

Turning to the evidence of record at the time of the February 
2000 Board decision, a review of the service medical records 
indicates that the veteran complained of nausea, vomiting, 
and diarrhea on multiple occasions.  On each occasion, he 
received a diagnosis of viral gastroenteritis.  Service 
medical records also indicate that the veteran complained of 
a cough with phlegm in January 1992.  The impression was 
probable bronchitis.  Records dated in mid and late January 
1992 noted similar symptoms and impression.  A chest X-ray 
was reported to be within normal limits.  On medical history 
forms prepared in September 1992 and August 1993, the veteran 
specifically denied any history of asthma, shortness of 
breath, or chronic cough.  Examination in August 1993 
reported normal lungs, abdomen, viscera, anus, and rectum.  

In November 1993, the veteran was seen with complaints of 
right sided sinus congestion.  The impression was resolving 
"flu" and mid-sinus congestion. He was also diagnosed with 
viral gastroenteritis just days before his discharge.  
However, an outpatient record the following day indicated 
that these symptoms had subsided.  

In addition, the veteran had received a VA "Persian Gulf 
Registry" examination in March 1994.  He acknowledged that 
he smoked about 1/2 pack of cigarettes a day.  The veteran 
reportedly described his health as "good."  He denied any 
complaints involving his respiratory system.  On examination, 
no abnormalities were noted regarding the veteran's 
respiratory system.  His chest X-ray was normal, as was his 
laboratory work.  No diagnosis was given.

The veteran was afforded a VA general medical examination in 
May 1994.  The veteran alleged that he was exposed to 
volatile hydrocarbons during the Gulf War and had developed a 
cough during his service there.  All testing, to include 
chest 
X-rays, were noted to be satisfactory.  He also reported a 
history of "stomach flu" episodes in service.  He noted 
that since that time his stools have not been normal and he 
occasionally has episodes of cramps and three to four stools 
per day, but he usually had n serious abdominal distress.  
Bowel movements were one or two a day without blood or 
mucous.  No abnormalities, signs, or symptoms were reported 
on objective examination.  The diagnosis was "functional" 
gastrointestinal disease.

The veteran was given a VA respiratory examination in January 
1995.  He denied any gastrointestinal problems.  He claimed 
that since his return from the Gulf War he had experienced 
frequent upper respiratory infections which would turn into 
bronchitis.  The veteran asserted that it would take a couple 
of months before the problems would resolve.  He acknowledged 
that he had smoked one pack of cigarettes a day for the past 
six years.  There were no abnormal findings reported on 
examination.  His blood testing, pulmonary function test, and 
chest X-ray were all reported to be unremarkable.  The 
assessment was "patient with recurrent upper respiratory 
infections and bronchitis does not appear to have any 
significant chronic disease at this time."

As noted above, the Board denied entitlement to service 
connection for a chronic respiratory disorder and fungal 
infection in February 2000.  

The evidence received subsequent to that decision includes 
private treatment records, VA treatment records, and VA 
examination reports.

Received in May 2000 were private medical records covering 
the period from October 1996 to December 1999, showing 
treatment during that time for bronchitis and other 
conditions not related to the claims on appeal.

During the course of VA treatment in May 2001, the veteran 
gave a history of chronic bronchitis, though with no current 
respiratory complaints.  He reported that since he quit 
smoking, his bronchitis attacks have gone down.  On physical 
examination, the veteran's chest was clear to auscultation, 
with no evidence of wheezing, rales, or rhonchi.  His abdomen 
was soft, and bowel sounds were present.  The pertinent 
diagnosis noted was chronic bronchitis, with the veteran 
denying any respiratory complaints.

On VA gastrointestinal examination in February 2002, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned, the veteran complained of 
"loose stools."  Reportedly, the veteran typically 
experienced one to two mushy stools per day.  Occasionally, 
he would have a formed stool.  When questioned, the veteran 
denied any problems with cramping or mucus in the stool.  His 
appetite was excellent, and there was no evidence of any 
weight loss.  Nor did the veteran experience problems with 
food intolerance or excess flatulence.  On physical 
examination, there was some slight tenderness in the left 
lower quadrant of the veteran's abdomen.  According to the 
examiner, the veteran had a "very mild case" of irritable 
bowel.

In a decision of November 2002, the RO granted service 
connection (and a noncompensable evaluation) for irritable 
bowel syndrome.

During the course of VA outpatient treatment in September 
2005, the veteran complained of problems with chronic 
diarrhea.  On physical examination, the veteran's skin was 
warm and dry.  His lungs were clear to auscultation, and his 
abdomen was soft and nontender, with normoactive bowel 
sounds.  The pertinent diagnosis noted was complaints of 
diarrhea.

At the time of a VA gastrointestinal examination in September 
2005, it was noted that the veteran's claims folder was 
available, and had been reviewed.  Regarding the veteran's 
gastrointestinal status, he stated that he was currently not 
receiving any specific care or treatment for these problems, 
nor was he receiving any medications.    

Among the veteran's computerized VA medical problem list was 
an entry of 
chronic bronchitis.  Significantly, no mention was made of 
any diagnosis of a gastrointestinal condition or 
gastrointestinal pathology.  The veteran indicated that he 
suffered from "diarrhea" which occurred two to four times per 
day.  While the veteran's first bowel movement of the day was 
usually somewhat solid, subsequent bowel movements were of a 
"more watery type."  The veteran denied any problems with 
gross blood or mucus in his stool, and similarly denied any 
problems with nausea or vomiting.  No abdominal pain or 
cramps were noted, and the veteran described his appetite as 
"very good."  Currently, the veteran stood 5 feet 10 inches 
tall, and weighed between 235 and 240 pounds.

On physical examination, the veteran's abdomen was soft, 
nontender, and nondistended.  Bowel sounds were normoactive, 
and there was no evidence of any masses.  

On an addendum following review of a primary care clinic note 
of August 2005, the  examiner stated that based on the 
veteran's history, his symptomatology had remained constant 
over the years, without an increase in frequency, intensity, 
or manifestations.  The examiner noted that a stool sample 
requested in the primary care clinic note had not been 
provided.  

Analysis

Skin, Hearing Loss, and Respiratory Claims

The veteran in this case seeks service connection for a 
fungus infection of the skin, bilateral hearing loss, and a 
chronic respiratory disorder.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2005).  

The Board notes that, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Board, that determination is final.  38 U.S.C.A. § 7104 
(2002).  Likewise, where the RO denies a claim for service 
connection, the decision becomes final if an appeal is not 
perfected.  38 C.F.R. § 20.302; 20.1103 (1995).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after August 
29, 2001.  Here, no specific application to reopen was 
provided.  Rather, the procedural history arises with an 
improper issuance of the November 2002 SSOC on issues 
previously denied by the Board, and subsequent appeal of that 
"decision."  However, as medical records were submitted in 
May 2000, the Board will utilize the prior version of 
38 C.F.R. § 3.156(a), which is also more favorable.  See 
38 C.F.R. § 3.156(a) (2001). 

The provisions of 38 C.F.R. § 3.156(a) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Skin Condition.  Problems with a fungal infection of the skin 
were not shown in service, or at any time thereafter.  In the 
absence of evidence demonstrating the presence of chronic 
disability, in February 2000 the Board denied entitlement to 
service connection for a chronic respiratory disorder and a 
fungal infection of the skin.  That decision was adequately 
supported by and consistent with the evidence then of record, 
and is now final.  

Evidence submitted since the time of the Board's February 
2000 decision, consisting for the most part of private 
treatment reports, VA treatment records, and VA examination 
reports, while not previously of record, is not new or 
material.  More to the point, since the time of the Board's 
February 2000 decision, the veteran has submitted no evidence 
demonstrating that he currently suffers from a fungus 
infection of the skin.  Thus, the evidence submitted is not 
relevant to the claim for service connection for a chronic 
skin condition.  As such, it is not new because it does not 
bear directly and substantially upon the specific matter 
under consideration, that being the existence of a chronic 
skin condition related to service.  As the evidence is not 
new, it is axiomatic that it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In the absence of the submission of evidence which is new and 
material, the claim is not reopened, and the appeal is 
denied.

Hearing Loss.  The August 1994 rating decision denied the 
veteran's claim for hearing loss due to the lack of a current 
disability.  Specifically, the findings on VA audiological 
examination in May 1994 were within normal limits for VA 
purposes.  Although the veteran appealed that denial, he did 
not file a timely substantive appeal, and that decision is 
final.  

Evidence submitted since the time of the August 1994 RO 
decision is negative for complaints or findings of hearing 
loss.  The veteran's ears are always reported as normal on 
review of systems in the treatment reports.  Thus, the 
evidence submitted is not relevant to the claim for service 
connection for hearing loss.  As such, it is not new because 
it does not bear directly and substantially upon the specific 
matter under consideration, that being the existence of a 
hearing loss disability related to service.  As the evidence 
is not new, it is clearly not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In the absence of the submission of evidence which is new and 
material, the claim is not reopened, and the appeal is 
denied.

Respiratory Disorder.  In the present case, at the time of 
the prior Board decision in February 2000, it was determined 
that any respiratory complaints noted in service were acute 
and transitory in nature, and resolved without residual 
disability.  Moreover, based on the evidence of record at 
that time, the veteran did not suffer from a chronic 
respiratory disability.  In the absence of evidence 
demonstrating the presence of chronic disability, the Board 
denied entitlement to service connection for a chronic 
respiratory disorder and a fungal infection of the skin.  
That decision was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence submitted since the time of the Board's February 
2000 decision consists of private and VA treatment records 
and examination reports.  These records reveal a diagnosis of 
asthmatic bronchitis in February 1998, and show complaints of 
difficulty breathing in December 1999.  These records note 
the veteran providing a history of bronchitis.  A May 2001 VA 
treatment report noted the veteran providing a history of 
chronic bronchitis. 

This evidence was not previously of record, and must be 
presumed credible for purposes of determining whether new and 
material evidence has been submitted.  Because this evidence 
shows treatment for bronchitis, and the prior denial was 
based on a lack of a current chronic disability, the Board 
finds this evidence contributes to a more complete picture of 
the circumstances of the veteran's claimed disability.  Thus, 
it must be considered in order to fairly decide the merits of 
the claim.  In other words, the evidence submitted is new and 
material, and the claim for service connection is reopened. 

Adjudication of the veteran's respiratory claim does not end 
with the conclusion that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.  In the adjudication 
that follows, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Although he is competent, as a lay person, to 
describe his history and visible symptomatology, he is not 
competent to diagnose a medical disability nor provide a 
competent medical opinion as to the etiology thereof.

Although the veteran was seen for bronchitis during service, 
a chronic respiratory disability was not diagnosed during 
service, nor found on separation examination.  Likewise, 
post-service medical evidence fails to document a chronic 
disability.  The veteran was specifically examined for a 
respiratory disorder in January 1995, but no chronic 
respiratory disability was found.  Although a private 
treatment report notes the veteran treated for bronchitis in 
February 1998 and December 1999, there is no evidence showing 
such treatment was for anything other than an acute 
infection.  This is further supported by the findings on a 
May 2001 VA treatment report during which the veteran 
reported a history of "chronic bronchitis," but stated that 
his attacks had lessened since he stopped smoking.  The 
examiner also found no respiratory abnormalities.  
Specifically, his lungs were clear, there were no rales, 
wheezing, or rhonchi, and the veteran denied any respiratory 
complaints.  

The Board has taken into consideration the veteran's 
contentions regarding the nature and etiology of the 
disability at issue.  However, based on the evidence of 
record, there is no indication that the veteran currently 
suffers from a chronic respiratory disorder which is related 
to service.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the absence of evidence showing a current chronic 
respiratory disability that is related to service, the claim 
for service connection for a respiratory disorder must be 
denied.

Irritable Bowel Syndrome

Turning to the issue of an increased evaluation for service-
connected irritable bowel syndrome, the Board notes that 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primary determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

In the case at hand, service connection and an initial 
noncompensable evaluation for irritable bowel syndrome were 
made effective December 2, 1993, the date of receipt of the 
veteran's claim for service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of "staged" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, a review of the record discloses that 
the veteran has had complaints of chronic loose stools.  At 
the time of a May 1994 general medical examination and a 
February 2002 VA gastrointestinal examination, the veteran 
denied any problems with cramping or mucus in his stool.  
Similarly denied on the February 2002 examination were 
problems with weight loss, food intolerance or excess 
flatulence.  On physical examination, there was noted only a 
slight tenderness in the left lower quadrant of the veteran's 
abdomen.  In the opinion of the examiner, the veteran 
suffered from "a very mild case" of irritable bowel.

An August 2005 treatment note indicated he might be started 
on Metamucil, but at the time of a recent VA gastrointestinal 
examination in September 2005, the veteran denied any 
specific care or treatment (including medication) for his 
service-connected irritable bowel syndrome.  While according 
to the veteran, he continued to experience problems with 
"diarrhea," he noticed neither gross blood nor any mucus in 
his stool.  The veteran denied any problems with nausea or 
vomiting, and similarly denied problems with abdominal pain 
or cramping.  Significantly, at the time of examination, the 
veteran stood 5 feet 10 inches tall, and weighed between 235 
and 240 pounds.

The noncompensable evaluation currently in effect for the 
veteran's service-connected irritable bowel syndrome 
contemplates the presence of mild symptomatology, with 
disturbances of bowel function and occasional episodes of 
abdominal distress.  In order to warrant an increased rating 
of 10 percent, there must be demonstrated the presence of 
moderate symptomatology, as characterized by frequent 
episodes of bowel disturbance and abdominal distress.  
38 C.F.R. § 4.114 and Part 4, Code 7319 (2005).  However, as 
is clear from the above, the veteran experiences no more than 
"mild" gastrointestinal pathology, and such symptomatology 
has been consistent since the inception of his claim.  Under 
the circumstances, the noncompensable evaluation currently in 
effect is appropriate, and an increased rating is not 
warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a fungus 
infection of the skin, the benefit sought on appeal is 
denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the benefit sought on appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic respiratory 
disorder is reopened.

Entitlement to service connection for a chronic respiratory 
disorder is denied.

An initial compensable evaluation for irritable bowel 
syndrome is denied.




REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder 
(including post-traumatic stress disorder) and memory loss.  
The representative has indicated that memory loss is part and 
parcel of the veteran's psychiatric disorder.  As memory loss 
is a symptom under the rating criteria for psychiatric 
disorders, the Board finds this issue intertwined with the 
psychiatric disorder claim.

The Board notes that, in a VA Form 1-9 received in January 
2006, the veteran's accredited representative indicated that 
he (the veteran) would be receiving (psychiatric) treatment 
through the VA North Country Medical and Mental Health Clinic 
in Massena, New York.  Additionally indicated was that the 
veteran had received a diagnosis of "depression and anger 
disorder," and that had been experiencing "marital problems 
caused by his post-traumatic stress disorder and memory 
loss."  Reportedly, the veteran's representative had 
recently spoken with the veteran's social worker and 
attending psychiatrist, both of whom indicated that the 
veteran had "just opened up" regarding certain "combat 
incidents" which occurred during his service in the Persian 
Gulf.  According to the veteran's attending psychiatrist and 
social worker, post-traumatic stress disorder and memory loss 
"would be at least a part of (the veteran's) amended 
diagnosis."  Moreover, the veteran's representative had 
recently been informed by him that, following his departure 
from the Persian Gulf, his unit had been awarded the Combat 
Action Ribbon.

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claims of service 
connection for an acquired psychiatric disorder (to include 
post-traumatic stress disorder) and memory loss.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appropriate 
service department in an attempt to 
procure the veteran's service personnel 
records, with a view towards verifying 
his service in the Persian Gulf during 
the period from January to May 1991.  The 
RO should, additionally, attempt to 
verify that the veteran's unit did, in 
fact, receive the Combat Action Ribbon 
following his departure from the Persian 
Gulf.  All such information obtained 
should be made a part of the veteran's 
claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The RO should, 
additionally, attempt to obtain any and 
all records of treatment of the veteran 
at the VA North  
Country Medical and Mental Health Clinic 
in Massena, New York.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Should it be determined, and only if 
it is determined that, as a result of the 
aforementioned development, the veteran 
now carries a diagnosis of post-traumatic 
stress disorder, the RO should undertake 
all necessary action to verify the 
veteran's alleged inservice stressors.  
Once again, all such information obtained 
should be made a part of the veteran's 
claims folder.

4.  The RO should then review the 
veteran's claims for service connection 
for an acquired psychiatric disorder (to 
include post-traumatic stress disorder) 
and memory loss.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent SSOC in October 2005.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


